Citation Nr: 1530914	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  10-14 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent for lumbosacral strain from July 6, 2012.

2.  Entitlement to an initial rating higher than 30 percent for tension headaches. 

3.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from November 1988 to November 2008.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that, in pertinent part, granted service connection for lumbosacral strain and tension headaches, that were assigned non-compensable disability evaluations, effective December 1, 2008.

A March 2010 rating decision granted a 10 percent rating for lumbosacral strain, effective November 12, 2009.  In a November 2012 rating decision, the RO granted a 20 percent rating for lumbosacral strain and a 30 percent rating for tension headaches, both effective July 6, 2012.

The Veteran was scheduled for a hearing at the RO before a Veterans Law Judge in April 2014.  He failed to report for the hearing and did not request that it be rescheduled.  The hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2014).

In a September 2014 decision, the Board, in pertinet part, denied an increased rating for lumbosacral strain and granted a 30 percent rating for tension headaches.

The Veteran appealed that portion of the Board's September 2014 decision that denied a rating in excess of 20 percent for lumbosacral strain from July 6, 2012 and a rating in excess of 30 percent for tension headaches to the United States Court of Appeals for Veterans Claims (court).  In a Joint Motion for Partial Remand (Joint Motion), the VA general counsel and the Veteran requested that the relevant portion of the Board's September 2014 decision be vacated and remanded to the Board.  The Court granted the motion in May 2015.

Entitlement to a TDIU is an element of all initial ratings. Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of entitlement to initial ratings higher than 20 percent for lumbosacral strain from July 6, 2012 and 50 percent for tension headaches, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has very frequent and prolonged headaches that are completely prostrating and productive and commensurate with severe economic inadaptability.


CONCLUSION OF LAW

The criteria for an initial 50 percent rating for tension headaches have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.21, 4.124a, Diagnostic Code (DC) 8100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the Joint Motion, the parties agreed that a better statement of the reasons or bases was needed for determining that a 50 percent rating for tension headaches was unwarranted, particularly in light of Pierce v. Principi, 18 Vet. App. 440, 445 (2004) (noting the Board's need to address the "application of and interplay between" 38 C.F.R. §§ 4.3, 4.7, 4.21).  This decision addresses those concerns.

II. Factual Background and Legal Analysis

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2014).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet App 119, 125-26 (1999).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2014). 

The Veteran's statements describing the symptoms of his service-connected headache disability are deemed competent.  These statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.

The Schedule for Rating Disabilities does not include a listed disability specifically for tension headaches.  In this case, the Veteran's headaches were variously diagnosed as migraines.  His disability is evaluated under the rating criteria for migraines found at 38 C.F.R. § 4.124a, Diagnostic Code 8100.  This Diagnostic Code is most appropriate in the Veteran's case because it is closely analogous to the anatomical localization and symptomatology of the Veteran's service-connected headache disability on appeal.  See 38 C.F.R. § 4.20 (2014).

Under Diagnostic Code 8100, a 30 percent rating is warranted for migraines with characteristic prostrating attacks occurring on average once a month over the last several months.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  A maximum 50 percent rating is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id. 

The rating criteria do not define "prostrating" and the court has not undertaken to define "prostrating."  According to Webster's New World Dictionary of American English, Third College Edition (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."

Similarly, the rating criteria also do not define "severe economic inadaptability". However, the court has noted that nothing in Diagnostic Code 8100 requires a claimant to be completely unable to work in order to qualify for a 50 percent disability rating.  See Pierce v. Principi, 18 Vet. App. 440 (2004).

Facts

The Veteran's claims file reveals a long history of complaints of, and treatment for, severe headaches, often reported as occurring on a daily basis.  During a January 2009 VA examination the Veteran reported one or two headaches a week that caused dull pain in the frontal area.  The headaches were gradual in onset, built in intensity, and were relieved with rest and use of over-the-counter analgesics.  They usually stared around noon, lasted all day, and were not incapacitating.  

Also in January 2009, the Veteran told VA examiners that he was self-employed in a cleaning business.

Private medical records, dated from May to June 2010, reflect the Veteran's treatment for intractable migraines.  He gave a history of having such headaches ever since military service.  With intense headaches, he had some photophobia and phonophobia, but no vomiting or nausea.  In November 2010, the Veteran reported that his headaches occurred two to three times a week.

When examined by VA in July 2012, the Veteran complained of headaches every other day that lasted a day.  He had fatigue with severe headaches in addition of photo-sensitivity and phono-sensitivity.  Prostrating headaches required him to stop functioning when the headache lasted for one day.  The examiner noted that the Veteran was not currently employed.  

Analysis

The Veteran is competent to report the severity of his headache symptomatology, including its frequency, and severity.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's statements are credible and consistent, and are not contradicted by other evidence of record.  See Barr v. Nicholson, 21 Vet. App. at 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005). 

The Veteran has reliably reported frequent, daily or nearly daily, severe headaches.  The November 2010 private medical record notes his account of intractable migraines two to three times a week.  The July 2012 VA examination report additionally indicates that he had daily headaches, and that prostrating headaches required him to stop functioning when the headache lasted all day.  These reports show that his headaches are frequently completely prostrating and prolonged.  The report that he was not currently employed, in the context of the migraine examination, suggests severe economic inadaptability.  The level of symptomatology since the effective date of service connection has been consistent with very frequent and prolonged prostrating migraines productive of severe economic inadaptability.  The schedular criteria for the maximum rating under Diagnostic Code 8100 are met.

In sum, the Veteran's headache symptomatology exceeds that contemplated in the criteria for a 30 percent rating, and most nearly approximates that for the 50 percent rating since the initial grant of service connection on December 1, 2008.  38 C.F.R. § 4.7.  The benefit of the doubt has been resolved in the Veteran's favor to this extent.  38 U.S.C.A. § 5107(b).  The matter of an initial rating in excess of 50 percent for tension headaches, to include extra-schedular consideration, is addressed in the remand below.


ORDER

An initial 50 percent rating for tension headaches is granted, effective December 1, 2008.


REMAND

In the Joint Motion, the parties agreed that the findings of a July 2012 VA examination regarding lumbosacral strain were insufficient in light of Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011) (requiring findings referable to limitations due to functional factors listed in 38 C.F.R. § 4.40, 4.45 (2014)).  A new examination is, therefore, required.

A December 2009 statement from a chiropractor advised a three-month course of treatment for the Veteran.  In July 2012, the Veteran told the VA examiner that he received monthly chiropractic treatment that was somewhat helpful.  VA is required to obtain these treatment records.  38 U.S.C.A. § 5103A(b)-(c) (West 2014).

The parties also agreed that the Board did not provide an adequate discussion regarding the Veteran's headache disability and whether extra-schedular consideration was appropriate pursuant to 38 C.F.R. § 3.321(b) (2014).  See Joint Motion at pages 5-4.  The parties seem to have agreed that there was evidence warranting referral for consideration of an extraschedular rating, particularly including in light of Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014) (to the effect that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced).  

The Board may not consider, in the first instance, entitlement to an extra-schedular disability rating, but must refer that question to the appropriate first line adjudicator for initial consideration.  Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd v. Brown, 9 Vet. App. 88, 94 (1996).

Although the Veteran has been in receipt of a combined schedular 100 percent rating since May 4, 2010; the question of entitlement to TDIU prior to that date, and on the basis of a single disability since that date remains for consideration.  Bradley v. Peake, 22 Vet. App. 280 (2008).

In the case of a claim for TDIU, the duty to assist requires that VA obtain an examination that includes an opinion as to what effect the appellant's service-connected disabilities have on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  There is no explicit opinion as to whether the Veteran's service-connected disabilities would be sufficient to preclude gainful employment.

In January 2009, the Veteran reported to clinicians that he was self-employed in a cleaning business but the July 2012 VA examiner noted that the Veteran was not currently employed.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete an application for a TDIU.

2.  Request that the Veteran complete authorization(s) for VA to obtain all private chiropractic treatment records dated since December 2009.

If the Veteran fails to provide necessary authorizations, inform him that he can submit the evidence himself.

If any requested records cannot be obtained, inform the Veteran what records could not be obtained, the efforts made to obtain the records, and what further actions will be taken on his claims.

3.  After completing the development requested above, schedule the Veteran for a VA examination by a physician to evaluate the current severity and all manifestations of his service-connected back disability.  All indicated tests and studies should be conducted. The claims folder, including this remand, should be sent to the examiner for review prior to the examination. 

a. The examiner should report the range of motion of the Veteran's back in degrees. 

b. The examiner should report whether there is additional limitation due to weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner should construe the Veteran's complaints of weakness, stiffness, pain, limited function, and limited range of motion during physical activity as flare-ups. 

c. The examiner should express the additional functional limitation (either noted on examination or as credibly reported by the Veteran) in terms of the degree of additional limitation due to weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The Veteran is competent to report limitation of motion during flare-ups and the examiner should solicit information from the Veteran regarding limitation of motion during flare-ups.

d. The examiner should report whether there is any ankylosis of the thoracolumbar spine or entire spine.  If ankylosis is present, the examiner should specify whether it is favorable or unfavorable and the angle at which the spine is held.

e. The examiner should also report the duration of any incapacitating episodes (defined as bed rest prescribed by a physician and treatment by a physician) during the past 12 months.

f. The examiner should also specify the nerves affected by the back disability, if any, and provide an opinion as to the severity of any associated paralysis, neuritis, or neuralgia.

g. The examiner should also report any additional neurologic disability, including bladder or bowel impairment, associated with the service-connected back disability, including whether the use of any appliances or absorbent materials is required for a voiding dysfunction and the frequency at which any such absorbent materials must be changed.

h. The examiner must provide reasons for any opinion.

i. The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

j. If the examiner finds the Veteran's reports to not be credible, the examiner must provide reasons for this opinion.

4.  The Veteran should also be afforded an examination to assess whether his service-connected disabilities in combination prior to May 4, 2010 or individually on and after that date (sleep apnea, tension headaches, left and right upper extremity carpal tunnel syndrome, lumbosacral strain, degenerative joint disease of the left first metatarsal and stress fractures of the left second and third metatarsals, left shoulder strain, left and right knee retropatellar pain syndrome, tinnitus, gastroesophageal reflux disease (GERD), and dyschromia) would prevent him from obtaining or retaining gainful employment (earnings above the poverty level for a single individual) consistent with his education and occupational experience.

k. The examiner should note review of the claims folder and provide reasons for the opinion.  If the Veteran is found able to engage in gainful employment not withstanding his service-connected disabilities, the opinion provider should cite examples of the types of employment the Veteran would be able to perform.

l. If the examiner is not able to answer these questions without resort to speculation, the reasons for this inability should be provided, including whether the inability is due to the limits of the examiner's expertise, the limits of medical knowledge in general, or there is additional evidence that would permit the needed opinion to be provided.

5.  Then, refer the Veteran's case to VA's Director of Compensation & Pension for consideration of entitlement to an extra-schedular rating for tension headache disability, or based on the collective impact of multiple disabilities (sleep apnea, tension headaches, left and right upper extremity carpal tunnel syndrome, lumbosacral strain, degenerative joint disease of the left first metatarsal and stress fractures of the left second and third metatarsals, left shoulder strain, left and right knee retropatellar pain syndrome, tinnitus, GERD, and dyschromia) under 38 C.F.R. § 321(b)(1). 

6.  If any benefit on appeal remains denied, issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


